Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1187
                     Lower Tribunal No. F18-15927A
                          ________________


                               Cleef Theus,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Teresa
Pooler, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before EMAS, MILLER and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Old Chief v. United States, 519 U.S. 172, 186-87 (1997)

(reaffirming general rule that “the prosecution is entitled to prove its case by

evidence of its own choice, or, more exactly, that a criminal defendant may

not stipulate or admit his way out of the full evidentiary force of the case as

the Government chooses to present it”) (citing Parr v. United States, 255

F.2d 86, 88 (5th Cir. 1958) (explaining the reason for the rule is to permit a

party “to present to the jury a picture of the events relied upon. To substitute

for such a picture a naked admission might have the effect to rob the

evidence of much of its fair and legitimate weight”) (citation omitted));

Robinson v. State, 305 So. 3d 40, 43 (Fla. 3d DCA 2019) (relying on Old

Chief to hold that the State was “within its rights to refuse the defense’s

proposed stipulation”). See also Wright v. State, 19 So. 3d 277, 291-92 (Fla.

2009) (“The prerequisite to the admissibility of evidence is relevancy. All

evidence tending to prove or disprove a material fact is admissible, unless

precluded by law. . .. [C]ollateral-crime evidence, such as bad acts not

included in the charged offenses, is admissible when relevant to prove a

material fact in issue, but is inadmissible when the evidence is relevant solely

to prove bad character or propensity”); McDuffie v. State, 970 So. 2d 312,

326 (Fla. 2007) (appellate courts review a trial court’s evidentiary rulings

under an abuse of discretion standard); § 90.403, Fla. Stat. (2019)



                                       2
(“Relevant evidence is inadmissible if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of issues,

misleading the jury, or needless presentation of cumulative evidence”).




                                     3